DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 12/31/2019. Claims 1-14 are pending for examination.

Claim Objections
Claims 3-13 are objected to because of the following informalities: claim 3 is dependent upon himself. Claims 4-13 are also objected due to their dependency to claim 3. Appropriate correction is required. For the purpose of examination, the examiner will interpret claim 3 as dependent on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poisner (US 2007/0034213) in view of Durlach et al. (US 2020/0203010).

Regarding claim 1: Poisner disclose a pain level indicator assembly being configured to facilitate a patient to visually communicate their pain level to a caregiver (Fig. 1), said assembly comprising: 
an increase control being holdable by a patient, said increase control broadcasting an increase signal when a button on said increase control is depressed wherein said increase control is configured to facilitate the patient to non verbally communicate an increased level of pain (Fig. 1, item 102, ¶0014); 
a decrease control being holdable by the patient, said decrease control broadcasting a decrease signal when a button on said decrease control is depressed wherein said decrease control is configured to facilitate the patient to non verbally communicate a decreased level of pain (Fig. 1, item 102, ¶0014); and 
a display unit being positionable in a prominent position in a healthcare environment wherein said display unit is configured to be visible to a caregiver (Fig. 1, item 104, ¶0019), said display unit being in remote communication with each of said increase control and said decrease control (¶0020).

Poisner does not explicitly disclose said display unit displaying gauge indicia comprising a pain meter ranging between a predetermined negative integer and a predetermined positive integer wherein said display unit is configured to visually communicate a level of pain to the caregiver, said display unit being actuated to display an increasing integer each time said display unit receives said increase signal, said display unit being actuated to display a decreasing integer each time said display unit receives said decrease signal.
In analogous art regarding pain level indicator systems, Durlach disclose a display system displaying gauge indicia comprising a pain meter, said display unit being actuated to display an increasing integer each time said display unit receives said increase signal, said display unit being actuated to display a decreasing integer each time said display unit receives said decrease signal (Fig. 10, ¶0151).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of  displaying gauge indicia comprising a pain meter and said display unit being actuated to display an increasing integer each time said display unit receives said increase signal, said display unit being actuated to display a decreasing integer each time said display unit receives said decrease signal, as disclose by Durlach, to the display unit of Poisner. The motivation is to make more accurate description and/or progress of the patient pain.
The combination of Poisner and Durlach does not explicitly disclose the pain meter is ranging between a predetermined negative integer and a predetermined positive integer wherein said display unit is configured to visually communicate a level of pain to the caregiver. However it disclose the pain meter having a range of numbers that indicate the patient pain increasing or decreasing. Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to select a range between a predetermined negative integer and a predetermined positive integer since selecting a given range of predetermined numbers including negative integers would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689